ON MOTION ROB REHEARING
July 28, 1944
Mr. Justice Snyder
delivered the opinion of the court.
In arguing its motion for reconsideration herein, the appellant makes two points: (1) that our opinion is erroneous in referring to the personal obligation of the owner of the property on which a censo is constituted; and (2) that in the instant case the mention of the censo (in favor of the' appellant could not be canceled in the modern books because it involves an express mention recognized by all the owners of the encumbered property prior to Neftalí Reyes.
The appellant is correct in its first contention. As Manresa points out, a censo is a real right inseparable from *481the object upon which it is constituted. It has no effect oa the person. It is for that reason that, if the property is transferred to a third person, the transferrer is free of any obligation on the censo, and the charge passes to the grantee as owner or possessor of the encumbered property. The only personal obligation imposed by law on the owner of the property is to make the annual payments that became due while he was owner, even though the claim therefor is made after he has ceased as such.
We do not agree with the second contention of the appellant in his motion for reconsideration. Act No. 12 of. August 29, 1923, has as its purpose, as its title indicates^ to provide a “procedure for the cancellation ... of liens, and entries of chattels real, and for the extinction of certain.', records and annotations on account of lapse of time.” Act No. 12 of June 25 of 1924, which amended paragraph (a) of $1 of the 1923 Act, has the same purpose. No distinction is established in either of them between express mentions and mentions de officio.
Section 1, paragraph (a), as amended by the Act of June 25, 1924, referring to mentions of censos, provides that they shall not be canceled, in the old or new books of the registry when the interested party requests a transfer of the entry on mention of the right mentioned to the modern books of the registry within a term of two years, counting from the day on which the said Act of June 25 of 1924 takes effect*, or within the same period files suit claiming his right and enters said suit in the registry. Cuba, where the Mortgage Law is the same as ours, except for a few amendments in both places, in dealing with cancellation of mentions, specifically exempted those which appear recognized in the title documents by the interested parties — in a word, in Cuba express mentions are excepted from a provision for cancellation similar to that found herein. But we find no such exceptions in our acts. Under Act No. 12 of 1923 the appel*482lant liad a year from the effective date thereof to request the recordation of the right mentioned or to file suit claiming his right together with an entry thereof in the registry. By Act No. 12 of 1924 this period was extended to two years. 'Nevertheless, this right was not exercised by the appellant, and. the mention, as we have seen, was canceled.
Since the first error assigned on reconsideration does not affect the result herein, and since the second alleged error does not exist, the motion for reconsideration will be denied.